UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 99-6923



In Re: SIDNEY THORNTON ZEMP, III,

                                                            Petitioner.




         On Petition for Writ of Mandamus.       (178153-A1)


Submitted:   August 17, 1999                 Decided:   October 5, 1999


Before MURNAGHAN and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sidney Thornton Zemp, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Sidney T. Zemp has filed a petition for review, pursuant to

Fed. R. App. P. 15(a), seeking to challenge a decision by the

Administrator of National Inmate Appeals for the Bureau of Prisons.

Zemp is incarcerated at Edgefield Federal Correctional Institution

in South Carolina. Zemp appealed a grievance through his counselor

and the warden, alleging that his history of violence score is

incorrectly high under Program Statement 5100.06.    Upon denial of

the grievance by the national administrator, he seeks review from

a three-judge panel of this Court pursuant to Fed. R. App. P. 15.

     Rule 15 is a procedural rule describing the means to petition

a court of appeals for review of an agency order; it is not a

jurisdictional source.   Wright, Miller & Cooper, Federal Practice

and Procedure: Jurisdiction 3d § 3961 (1999).      Jurisdiction for

review of an agency order is generally provided by the statute that

governs the agency’s powers.   Id.   Zemp cites to no statute that

provides jurisdiction in this case, and we are aware of none.

     To the extent that the petition is construed as a petition for

mandamus, Zemp has failed to establish that he has a clear, in-

disputable entitlement to the relief he seeks.   Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980).        Therefore, we must

dismiss the petition for lack of jurisdiction.     We dispense with

oral argument because the facts and legal contentions are adequate-




                                 2
ly presented in the materials before the court and oral argument

would not aid the decisional process.




                                                       DISMISSED




                                3